Citation Nr: 9932475	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-48 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this case to the RO 
for further development in April 1998.  Subsequently, having 
attempted to comply with the instructions on REMAND, the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals, fracture of the left second and third fingers, and 
scar of the right triceps, currently evaluated as 
noncompensable.

2.  The veteran's nonservice-connected disabilities include 
right ulnar nerve entrapment, currently evaluated as 20 
percent disabling; organic brain syndrome, currently 
evaluated as 10 percent disabling; degenerative arthritis of 
the right sacroiliac joint with spondylosis, currently 
evaluated as 20 percent disabling; bipolar with major 
depressive affective disorder, currently evaluated as 10 
percent disabling; pyoderma of the right scrotum, post-
traumatic stress disorder (PTSD), rash and blisters of the 
mouth, arthritis of the right knee, bursitis of the right 
shoulder, plantar warts with bunion formation and valgus 
deformity of the right foot, and hiatal hernia, all currently 
evaluated as noncompensable.

3.  The veteran was born in October 1949, has a ninth grade 
education, and most recently worked in approximately 1993 as 
a dishwasher.

4.  There is no competent medical evidence that the veteran 
is unemployable by reason of his service and nonservice-
connected disabilities of a permanent nature.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed in regard to this claim, and no further assistance 
to the veteran is required in order to comply with the VA's 
statutory duty to assist.

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  
Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions which are not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.342 (1999).  Total disability will be considered to exist 
where there is impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340 (1999).

Additionally, where the evidence of record establishes that 
an applicant for pension fails to meet the disability 
requirements based on the percentage standards of the VA's 
Schedule for Rating Disabilities, but is found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, a permanent and total 
disability rating on an extraschedular basis may be approved.  
38 C.F.R. § 3.321(b) (1999).  The percentage standards 
require that if there is only one disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 4.16, 4.17 (1999).

When considering a claim for entitlement to nonservice-
connected pension benefits, VA must consider whether the 
veteran is unemployable as a result of a lifetime disability, 
or if the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation.  
38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17 (1999).  See also Brown v. 
Derwinski, 2 Vet. App. 444, 446-47 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387, 389-91 (1992); Talley v. 
Derwinski, 2 Vet. App. 282, 286-87 (1992).

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the Board must review the rating 
that has been assigned to each disability.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  In this case, the 
Board has reviewed the RO's rating decision issued in 
September 1996, and has concluded that the assigned 
evaluations for each disability are appropriate.

As to the veteran's service-connected disabilities, the Board 
has thoroughly reviewed the evidence of record and finds that 
the RO properly assigned noncompensable evaluations.  In 
particular, the record contains no medical evidence that the 
veteran currently suffers from residuals of the fracture of 
the left second and third fingers, or disability associated 
with a scar of the right triceps.  During a VA examination in 
March 1991, examination showed an essentially normal left 
hand and a well-healed, nontender scar of the right triceps.  
A VA examination in August 1996 described the scar as having 
no adherence, herniation, or tenderness, and made no findings 
related to the left fingers.

Therefore, as the scar of the right triceps has not exhibited 
tenderness or pain, repeated ulceration, or limitation of 
function, a compensable evaluation must be denied.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  
Likewise, as the fracture of the left fingers has not caused 
ankylosis or functional impairment, the schedular criteria 
for a compensable evaluation have not been met.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5227 (1999).

The Board further finds that the RO correctly assigned 
noncompensable evaluations to the nonservice-connected 
disabilities of pyoderma of the right scrotum, recurrent rash 
and blisters of the mouth, hiatal hernia, and plantar warts 
of the right foot with bunion formation and valgus deformity.  
VA hospital records show that the veteran was treated for a 
pyoderma of the right scrotum in October 1971.  The record 
thereafter is completely devoid of complaints, treatment, or 
diagnoses related to the right scrotum.  Private medical 
records dated December 1987 show that the veteran complained 
of recurrent mouth sores and that he was assessed with 
chronic candidal oral infection by history.  However, the 
claims file includes no further medical records relating to 
the claimed blisters and all subsequent examinations of the 
mouth have found no abnormalities.

During a VA hospitalization from May to June 1990, the 
presence of a possible incipient hernia at the left inguinal 
ring was noted.  At an August 1996 VA examination, the 
veteran reported the presence of a hiatal hernia; however, 
upon examination, no palpable hernias were found.  Therefore, 
as the record does not establish the presence of a hernia or 
current disabilities related to the scrotum or mouth, the 
Board finds that such claimed disabilities must be rated as 
noncompensable due to the lack of objective findings.  See 
38 C.F.R. §§ 4.114, 4.115(b), 4.150 (1999).

As to the right foot disability, the veteran was diagnosed 
with bilateral tinea pedis and keratosis of the right foot 
during a VA hospitalization from May to June 1990.  
Thereafter, calluses and plantar warts of the right foot were 
debrided in July and September 1990 and September 1991.  
During a VA examination in April 1992, the veteran complained 
of recurrent, painful plantar warts of the right foot.  Upon 
examination, moderate plantar warts and early bunion 
formation were present.  In September 1993, the veteran 
underwent surgery for a tyloma on the plantar surface of his 
right foot third digit.  In November 1993, he underwent 
surgery for a painful metatarsophalangeal joint bunion 
deformity.  Although the record contains a substantial 
history of medical care of the right foot, there is no 
evidence of continued disability for the past several years.  
In particular, the most recent VA examination of August 1996 
noted no deformities of the feet.  Therefore, in the absence 
of evidence of a current disability, the RO must rate the 
claimed disability as noncompensable.  See 38 C.F.R. § 4.71a 
(1999).

The RO also assigned noncompensable evaluations to the 
veteran's bursitis of the right shoulder and arthritis of the 
right knee, and assigned a 20 percent schedular evaluation 
for degenerative arthritis of the right sacroiliac joint with 
spondylolysis.  During a VA outpatient visit in September 
1991 and a VA examination in April 1992, the veteran 
complained of right shoulder pain.  The outpatient 
examination showed limited abduction and tenderness to 
palpation, and the VA examination found pain with extension 
and external rotation to 90 degrees.  On both occasions, the 
veteran was assessed with bursitis of the right shoulder.

During a VA examination in August 1996, the veteran 
complained of right knee pain which was present after walking 
and which had recently increased in severity.  Posture and 
gait were described as normal and the veteran wore a knee 
brace.  Range of motion was measured from 0 to 120 degrees.  
The only objective findings were crepitus and some tenderness 
to palpation.  The x-ray report suggested borderline 
degenerative changes and the veteran was diagnosed with mild 
degenerative disease.

During a VA examination in April 1992, the veteran complained 
of back pain with prolonged walking.  Upon examination, the 
veteran performed a full squat, forward flexion to 40 
degrees, and a straight leg to 60 degrees, all with lumbar 
pain.  The x-ray revealed spondylolysis of L3 with minor disc 
space narrowing, and minor scoliosis to the left with a small 
area of degenerative arthritis of the right sacroiliac joint.  
No relevant findings were made on the most recent VA 
examination and the record contains no further information 
regarding the veteran's back disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1999), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).

As to the bursitis of the right shoulder, insomuch as the 
record contains no evidence of treatment for the past several 
years, there are no recent findings as to functional 
impairment.  As such, the Board finds that the veteran is not 
entitled to a compensable evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5200, 5201, 5203 (1999).

Likewise, the record contains no evidence related to the 
veteran's back disability since 1992, and therefore, the 
Board cannot assess the present level of functional 
impairment.  Due to the lack of evidence, the Board will not 
disturb the assigned 20 percent evaluation for moderate 
limitation of the lumbar spine.  38 C.F.R. § 4.117a, 
Diagnostic Code 5292 (1999).  However, were the veteran to 
submit recent evidence of increased lumbar pain and 
limitation of motion, he may be entitled to a higher 
evaluation at that time.  See 38 C.F.R. §§  4.40, 4.45, 
4.117a, Diagnostic Code 5292 (1999).

The veteran's right knee disability has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Under the rating 
schedule, slight recurrent subluxation or lateral instability 
of the knee is rated at 10 percent.  For an increased rating 
to 20 percent, the impairment must be characterized as 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  A 
veteran who has arthritis and instability of the knee may be 
entitled to a separate rating.  If a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee 
and there is also x-ray evidence of arthritis and limitation 
of motion or painful motion, a separate rating is available 
under Diagnostic Code 5003 or 5010.   See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998).

In the alternative, the veteran's right knee disability may 
be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  Under this Diagnostic Code, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  38 C.F.R. § 
4.17a, Diagnostic Code 5003 (1999).  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (1999), a 10 percent 
evaluation requires limitation of flexion to 45 degrees and 
limitation of extension to 10 degrees.  The rating schedule 
contemplates normal flexion of the knee at 140 degrees and 
extension at 0 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1999).  As the most recent examination findings show nearly 
full range of motion of the right knee, no instability, and 
no findings of painful motion or functional impairment, the 
Board finds that there is no basis for a compensable 
evaluation at this time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1999).

The veteran has been assigned a 20 percent evaluation for his 
nonservice-connected ulnar nerve entrapment of the right 
elbow.  VA outpatient records show that the veteran 
complained of numbness and tingling of his right arm in 
August 1990.  During a VA examination in March 1991, the 
veteran again complained of numbness, tingling, and pain of 
the right arm.  Diagnostic testing was compatible with right 
ulnar nerve entrapment at the elbow joint.  At a VA 
examination in April 1992, EMG results were again compatible 
with ulnar nerve entrapment of the right elbow.  VA hospital 
report shows that the veteran underwent an ulnar nerve 
transposition in April 1994.  The most recent VA examination 
noted a history of nerve entrapment but made no relevant 
findings.

The RO evaluated the veteran's ulnar nerve entrapment under 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (1999).  Under the 
rating schedule, mild incomplete paralysis of the ulnar nerve 
is rated as 10 percent disabling in either extremity, while 
moderate incomplete paralysis is rated as 30 percent 
disabling in the major extremity and 20 percent disabling in 
the minor extremity.  Severe incomplete paralysis of the 
ulnar nerve warrants a 40 percent evaluation in the major 
extremity and a 30 percent evaluation in the minor extremity.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
associated with complete paralysis of a nerve.  When the 
manifestation of the incomplete paralysis is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (1999).

The Board is of the opinion that the clinical findings prior 
to 1994, when viewed in conjunction with the veteran's 
complaints of pain and weakness, demonstrate that his ulnar 
nerve entrapment is productive of, at most, moderate 
incomplete paralysis.  The Board observes that the record 
contains no evidence of the post-surgical condition of the 
ulnar nerve disability.  However, granting the veteran the 
benefit of the doubt, the Board concurs that the disability 
evaluation should be maintained at 20 percent.

Finally, the RO has assigned disability evaluations for 
several nonservice-connected psychiatric disorders, including 
a 10 percent evaluation for organic brain syndrome secondary 
to alcohol dependence, a 10 percent evaluation for bipolar 
with major depressive affective disorder, and a 
noncompensable evaluation for post-traumatic stress disorder 
(PTSD).  During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Under the former criteria for psychiatric disorders, a 
noncompensable evaluation was assigned where there were 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  A 10 percent evaluation was warranted 
where there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, and efficiency, and reliability 
levels as to produce definite industrial impairment.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Beginning November 7, 1996, psychiatric disorders are to be 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411(1999).  The revised regulations provide that a 
noncompensable evaluation is assigned when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent evaluation is warranted when occupational and social 
impairment due to mild or transient symptoms decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411(1999).

In the present case, VA clinical records disclose a history 
of numerous hospitalizations and outpatient treatment for 
alcohol abuse, substance abuse, and psychiatric disorders, 
variously characterized, from 1990 through 1996.  The veteran 
was hospitalized from July to October 1990 with diagnoses of 
alcohol dependence, organic brain syndrome due to alcohol 
dependence, and rule out PTSD.  He also received diagnoses of 
PTSD and alcohol dependence during a March 1991 VA 
examination.  The veteran continued to receive substantial 
inpatient and outpatient treatment for substance abuse, 
including detoxification, throughout 1990 and 1991.

The veteran was admitted to an inpatient psychiatric unit 
from May 1993 to July 1994 with diagnoses of alcohol abuse, 
PTSD, and depression.  It was noted that he had no delusions, 
hallucinations, suicidal ideations, or paranoia.  While 
there, his nightmares were controlled and he was stabilized 
with medication.  He was assigned a Global Assessment of 
Functioning (GAF) score of 50 to 60.

Thereafter, the veteran was admitted to an inpatient 
substance abuse program from July 1994 to November 1994.  His 
diagnoses included bipolar affective disorder with psychotic 
features and PTSD.  The veteran was again hospitalized from 
November to December 1994 due to alcohol and cocaine abuse.  
At that time, he reported the desire to hurt himself or 
others, mood instability, paranoia, and auditory 
hallucinations.  A history of PTSD and bipolar affective 
disorder were again noted.  VA outpatient records from 1995 
and 1996 show that the veteran participated in mental health 
therapy for substance abuse, PTSD, affective disorder, and 
depression.

During a VA examination in August 1996, the veteran reported 
a ninth grade education and unemployment since April 1993.  
He claimed that he abused alcohol and drugs in order to 
forget his experiences in Vietnam.  He described his PTSD 
symptomatology as including paranoia, mood swings, detachment 
from others, nightmares, flashbacks, delusions, and 
diminished interest.  Objectively, the veteran was alert and 
oriented, with a slightly depressed mood and constricted 
affect.  Speech, thought, and concentration were within 
normal limits.  The veteran was diagnosed with PTSD, 
polysubstance abuse, and bipolar affective disorder with 
psychosis.

The Board observes that this case was remanded to the RO in 
April 1998 in order to identify the nature and extent of the 
veteran's psychiatric disabilities.  In particular, the Board 
sought clarification of the veteran's numerous diagnoses, the 
symptomatology related to each disorder, and the nature and 
extent to which the veteran's substance abuse contributed to 
his symptomatology.  Moreover, the Board requested a thorough 
examination and reassignment of disability evaluations in 
accordance with changes in the rating schedule for 
psychiatric disorders.  The Board further requested that the 
VA examiners provide an opinion as to whether the veteran was 
permanently unemployable as a result of his disabilities.  
The RO apparently attempted to comply with the REMAND by 
scheduling the veteran for VA examinations; however he failed 
to appear for an examination.

Based upon the available evidence of record, the Board must 
confirm and continue the evaluations assigned by the RO.  
Insomuch as the veteran has not presented for a new 
examination, the Board lacks the necessary medical evidence 
and expert opinion as to the etiology and symptomatology of 
the veteran's psychiatric disabilities.  The Board informs 
the veteran that he may reopen this claim at any time by 
presenting for the necessary examinations.

As the Board has confirmed the RO's assignment of a combined 
50 percent evaluation for the veteran's service and 
nonservice-connected disabilities, the veteran does not meet 
the percentage standards for a permanent and total disability 
rating.  Therefore, the Board must consider whether such a 
rating is appropriate on an extraschedular basis.  In 
reviewing the evidence of record, the Board finds that a 
permanent and total disability rating for pension purposes is 
not warranted on an extraschedular basis under 38 C.F.R. 
§§ 3.321(b), 4.17 (1999).

In reaching its decision, the Board has specifically 
considered the medical evidence related to the veteran's 
substance abuse and psychiatric disorders.  As the Board may 
not grant entitlement to a permanent and total disability 
rating for pension purposes for disabling conditions which 
are the result of the veteran's own willful misconduct, it is 
necessary to extrapolate which of the veteran's 
symptomatology is due to his substance abuse and which to his 
psychiatric disorders.  See 38 C.F.R. § 3.342 (1998).  
However, as no new medical examination could be provided, the 
Board must rely on the evidence of record.

The medical evidence shows that the veteran's substance abuse 
problems were the primary reason for the majority of his 
inpatient admissions.  Furthermore, as to the veteran's 
overall disability picture, no medical professional has 
offered an opinion that the veteran cannot work due to his 
service-connected and nonservice-connected disabilities.  In 
conclusion, the Board finds that the veteran's disabilities 
are not of such an exceptional or unusual nature as to 
warrant a grant of extraschedular pension benefits.

Finally, the Board recognizes the veteran's representative's 
contention that the veteran may not have received notice of 
his scheduled VA examination.  However, the record contains 
notification of a July 1998 examination, a Supplemental 
Statement of the Case issued in December 1998, and a March 
1999 notice of certification of appeal mailed to the 
veteran's latest address of record.  The Board notes that, 
absent clear and convincing evidence to the contrary, there 
is a presumption of regularity of the administrative process 
and the veteran is presumed to have received the information 
mailed by the RO.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993).



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

